256 U.S. 134 (1921)
MISSOURI PACIFIC RAILWAY COMPANY
v.
McGREW COAL COMPANY.
No. 265.
Supreme Court of United States.
Argued March 1, 1921.
Decided April 11, 1921.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSOURI.
Mr. Edward J. White, with whom Mr. James F. Green and Mr. Harvey C. Clark were on the briefs, for plaintiff in error.
Mr. Edwin A. Krauthoff, with whom Mr. Z. Lewis Dalby, Mr. William S. McClintock and Mr. Arthur L. Quant were on the brief, for defendant in error.
Memorandum opinion by direction of the court, by MR. JUSTICE BRANDEIS.
In this action by a shipper brought under the long-and-short-haul statute of Missouri a judgment for the over-charges *135 entered by the trial court was affirmed by the highest court of the State.
The case comes here on writ of error, the railroad contending that the statute as construed violates rights secured to it by the Federal Constitution. The only federal question which was substantial and properly raised below was decided adversely to the railroad's contention in Missouri Pacific Ry. Co. v. McGrew Coal Co., 244 U.S. 191, a case between the same parties and involving transactions precisely similar. The objection now made, that the shipper did not pay freight charges and, therefore, was not damaged, raised no substantial federal question but a question of state law which we have no jurisdiction to review. See Osborne v. Gray, 241 U.S. 16, 20.
Affirmed.